                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROILNA
                          WESTERN DIVISION

                                No. 5:17-CV-485-FL


UNITED STATES OF AM:ERICA,             )
                                       )
             Plaintiff,                )
                                       )
      V.                               )
                                       )
$40,000.00 U.S. CURRENCY,              )
                                       )
             Defendant.                )


                                 CONSENT ORDER

      By signing below, the undersigned parties have informed the Court the

following:

       1.    They have settled the litigation in this matter.

      2.     No other person has filed a claim to the defendant property within the

time prescribed by law, and all parties who claim an :interest :in the defendant ·

property have consented to the entry of this Order.

      It is, therefore,

      ORDERED that Claimant shall forfeit to the United States of Amei"ica

$25,000.00 of the subject currency seized, to be disposed of by the United States

Depai'tment of Treasury according to law;



                                            1
        ORDERED that the United States shall return to the Claimant $15,000.00 of

the subject currency seized, less any debt owed to the United States, any agency of

the United States, or any other debt in which the United States is auth01ized to

collect.   Payment to be made payable to Claimant via electronic funds transfer

according to the information provided by Claimant on the executed SF 3881 ACH

Vendor Request Form;

        ORDERED that each party shall bear its own attorneys' fees, costs and

expenses in this litigation; and

        Upon the entry of this order, the Clerk of Court is DIRECTED to close this

case.
                      30thday of _
        SO ORDERED this_         October
                                    _ _- 2019.




                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                         2
